EXHIBIT April 17, 2008 NORTHERN STATES FINANCIAL REPORTS IMPROVED FIRST QUARTER RESULTS Net Interest Income Increases 35 Percent Dividend Yield Now 4.1 Percent Annualized WAUKEGAN, IL, April 17, 2008 – Northern States Financial Corporation (Nasdaq: NSFC), holding company for NorStates Bank, today reported earnings for the first quarter of 2008 of $1,201,000, or $.29 per share, compared with $1,529,000, or $.36 per share, for the like quarter of 2007.The comparable period of 2007 benefited from an addition to net income from a reduction of $1.4 million to the Company’s allowance for loan and lease losses and the corresponding provision for loan loss expense.This reduction caused after-tax income to increase by $872,000, or $.21 per share, raising the reported net income for the first quarter of 2007 to $1,529,000, or $.36 per share. The Company’s net interest income, the difference from interest earned on loans and investments and interest paid on deposits and borrowings, increased 35 percent to $5.4 million for the first three months of 2008, an increase of $1.4 million as compared with $4.0 million for the same quarter of 2007.The growth to net interest income was attributable to increased interest income from loan growth while the Company significantly decreased interest expense by lowering rates paid on deposits and borrowings.The net interest spread increased to 3.11 percent during the first quarter of 2008 as compared with 1.90 percent during the same quarter of 2007. Total assets reached $644.8 million at March 31, 2008, increasing $6.6 million from total assets of $638.2 million at December 31, 2007.Loans increased during the first quarter of 2008 and totaled $465.4 million at March 31, 2008 increasing $29.7 million, or 6.8 percent, from loans of $435.7 million at December 31, 2007.The increase in loans was primarily due to the marketing efforts of the Company’s loan officers and the higher borrowing demands of its customers.Deposits increased $8.1 million, or 1.7 percent, compared to December 31, 2007.Securities sold under repurchase agreements declined $19.7 million from December 31, 2007, which the
